Title: Abigail Adams to John Adams, 4 January 1795
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy Janry 4th 1795—
          
          I received by our Thursday Post, yours of Decbr 18 & 23 together with the Bennets Strictures. you may be sure Bennet is a favorite writer with me for two reasons. the first is; that he is ingenious enough, to acknowledg & point out the more than Egyptian Bondage, to which the Female Sex, have been subjugated, from the earliest ages; and in the Second place; that he has added his Mite, to the cultivation, and improvement of the Female Mind. much yet remains to be done. there is however more attention paid to the Education of Females in America, within these last 15 years than for a whole centry before, and the rising Generation will be benifitted by it. Conjugal fidelity holds the first place in the Rank of Female virtues, and whilst that Source is uncorrupted, we may hope to See the united efforts of Parents exerted towards the improvement & cultivation of the minds & morals of their ospring regardless of the Sex, affording to each an Education to qualify them to move with honour & dignity in their proper Sphere.
          you promised me an account of the Female Commencment. was you dissapointed? either in your expectations or in your attendance?
          I wrote you not long since a request that you would Subscribe for Fennos paper for mr Cranch as Post Master Since that I have not received a paper from Fenno, nor has mr Cranch received one as Post Master. I do not know how the act Stands, or whether you are

subject to postage for a News paper. as post Master mr Cranch is entitled to the News paper post free: it would come regularly to him. he would have the reading of it, and I too. I lose the greater part of the debates by not seeing Fennos paper— a small proportion only is retailed to us in our Boston papers—
          How insolent and impudent are the Jacobines of Pensilvana? they have adopted the very stile and language of the French Jacobines, and they breath the Sentiments of the Southern incendaries in Congress— Judge Lowel askd mr Bowdoin, how in his conscience he could vote for Jarvis? why he replied I do not like his politicks, and I despise the Man, but I have been neglected and slighted by the other Party—! such is the Patriotism of the World. how little Sterling integrity! how hard the lesson to divest one of self interest. the world however see through the veil, and it is oweing to this same Self Love, that the Man has been neglected. neither his Fathers Patronage, nor his own ample fortune have been able to raise him higher than state Senator—and there with such principals may he remain—
          Winter has sit in with Rigor a flight of Snow Succeeded by cold, an inclement week we have not much to relate in the way of Buisness— getting wood, and some attentions at home, have occupied our people this week we want Snow. to day we have a heavy Rain mixt with sleight & snow— the Broad wheels are under water. the Scow—is laid up for the winter; the cable brought home; not so much Sea weed, in Joys Yard as I could wish—nor Shaws. the reason is that Quincy Meddow is coverd & 8 load upon a small spot next mr Bass—and the Scarcity of the article. our Teams have been as far as Horse neck after it. if the weather permits every opportunity will still be embraced. the persons you hired carted as long as they could find their account in it, and I have paid them 40 Dollors wanting a few shillings—40 odd for the cart wheels—& repairing the others— the pew I have a deed of, and have paid 46 pounds— I have paid to my Men & Women Tennants their 3d quarter, and, a number of Small matters; I have paid up Copland. the Time for which I engaged him expires on Monday. he tells me that his Family must want if he cannot get employ through the winter that he has 5 children, but one of which is old enough to put out and She so weakly as to be unfit. there are only two Months before we must necessarily have an additional Hand on account of the canker worm & other things. I have offerd to hire him for the Year from the first of Janry.

I believe he will stay. I tell them they must bring a great deal of work to pass— Sea weed they Say makes but little show—and wood burns up—
          Shaw is a very excellent hand he has hurt himself and for a fortnight has been unable to do much Stooping under the cart to do something to an Axeltree. the cart tipd up upon the small of his back, brought him to the Ground & set him to Spitting Blood—
          “o be thou blest with all that Heaven can send” / is the New Years benidiction / of your ever affectionate
          
            A Adams
          
        